 

Exhibit 10.2

Prudential Investment Management, Inc. (“PIM”)

The Prudential Insurance Company of America (“Prudential”)

Prudential Retirement Insurance and Annuity Company (“PRIAC”)

Each Prudential Affiliate under the Note Agreement referred to below

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

October 15, 2010

NORTHWEST PIPE COMPANY

5721 SE Columbia Way, Suite 200

Vancouver, Washington 98661

 

  Re: Eighth Amendment to Amended and Restated Note Purchase and Private Shelf

     Agreement dated as of May 31, 2007

Ladies and Gentlemen:

Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of May 31, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”), by and between
Northwest Pipe Company, an Oregon corporation (the “Company”), on the one hand,
and PIM, Prudential, PRIAC and each Prudential Affiliate (as therein defined)
that becomes bound by certain provisions thereof (together with PIM, Prudential
and PRIAC and their respective successors and Transferees, collectively, the
“Purchasers”), on the other hand. Capitalized terms used and not otherwise
defined herein shall have the meanings provided in the Note Agreement (after
giving effect to any amendments of such terms in this letter agreement).

1. Amendments. Pursuant to the request of the Company and the provisions of
paragraph 11C of the Note Agreement, and subject to the terms and conditions of
this letter agreement, the Purchasers hereby agree with the Company that the
Note Agreement shall be amended as follows:

(a) Clause (i)(A) of paragraph 5A is hereby amended and restated in its entirety
to read as follows:

“(i)(A) within (x) 218 days after the end of the first fiscal quarter of the
Company’s 2010 fiscal year, (y) 127 days after the end of the second fiscal
quarter of the Company’s 2010 fiscal year, and (z) 60 days after the end of each
other quarterly fiscal period in each fiscal year of the Company (other than the
last quarterly period), segment reporting, consolidated statements of income and
cash flows and a consolidated statement of shareholders’ equity of the Company
and its Subsidiaries for the period from the beginning of the current fiscal
year to the end of such quarterly period, and a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such quarterly period, setting
forth in each case in comparative form figures for the corresponding period in
the preceding fiscal year, all in reasonable detail and prepared in accordance
with GAAP and certified by an authorized financial officer of the Company as
fairly presenting, in all material respects, the consolidated financial position
of the companies being reported on their consolidated results of operations and
changes in financial position, subject to changes resulting from year-end
adjustments and the absence of all required footnotes;”



--------------------------------------------------------------------------------

Northwest Pipe Company

October 15, 2010

Page 2

 

 

(b) Clause (ii)(A) of paragraph 5A is hereby amended and restated in its
entirety to read as follows:

“(ii)(A) within 308 days after the end of the Company’s 2009 fiscal year, and
within 105 days after the end of each other fiscal year of the Company, segment
reporting, consolidated statements of income and cash flows and a consolidated
statement of shareholders’ equity of the Company and its Subsidiaries for such
year, and a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, setting forth in each case in comparative form
corresponding consolidated figures from the preceding annual audit, all in
reasonable detail and prepared in accordance with GAAP and, as to the segment
reporting and consolidated statements, reported on by independent public
accountants of recognized national standing, selected by the Company whose
report shall be without a “going concern” or like qualification or exception and
without limitation as to scope of the audit;”

(c) A new clause (v) is hereby added to paragraph 5B in proper numeric order to
read as follows:

“(v) As soon as available, but in any event not later than November 4, 2010,
deliver to each holder of a Note a consolidated balance sheet of the Company and
its Subsidiaries as at the end of the fiscal quarter of the Company ending
September 30, 2009, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Company’s fiscal year then ended, setting forth in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and corresponding portion of the previous fiscal year, and
reflecting the Company’s restated financial results, all in reasonable detail
and prepared in accordance with GAAP, such consolidated statements to be
certified by an authorized financial officer the Company as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Company and its Subsidiaries in accordance with GAAP, subject only
to normal year end audit adjustments and the absence of footnotes.”

(d) The defined term “Consolidated EBITDA” appearing in paragraph 10B is hereby
amended and restated in its entirety to read as follows:

“ “Consolidated EBITDA” shall mean, for any period of determination, net income
(or loss) of the Company and its Subsidiaries on a consolidated basis for such
period as determined in accordance with GAAP, plus, to the extent deducted in
the calculation thereof, (i) consolidated interest expense, (ii) consolidated
depreciation and amortization expense, (iii) consolidated income tax expense of
the Company and its Subsidiaries, (iv) other expenses in such period reducing
consolidated net income for such period which did not or will not require a cash
settlement in such period or any future period (including but not



--------------------------------------------------------------------------------

Northwest Pipe Company

October 15, 2010

Page 3

 

limited to impairment charges, costs associated with exit or disposal activities
and stock based compensation), (v) one-time accounting fees, attorneys fees and
similar costs and expenses actually incurred by the Company in connection with
the internal accounting investigation and the related investigation by the U.S.
Securities and Exchange Commission, as described in the Company’s Form 8-K filed
with the U.S. Securities and Exchange Commission on March 16, 2010, (A) during
its 2010 fiscal year of up to $7,000,000 in the aggregate, and (B) during its
2011 fiscal year of up to $3,500,000 in the aggregate, and (vi) one-time
expenses constituting severance payments to Brian Dunham in connection with the
termination of his employment with the Company, not to exceed $570,000 in the
aggregate, to the extent such expenses are not repaid to the Company pursuant to
the terms of Brian Dunham’s separation agreement with the Company. Consolidated
EBITDA shall not include (a) extraordinary gains; (b) expenses of up to
$1,500,000 arising from the sale of the Company’s Riverside, California facility
and the consolidation of those operations with its Adelanto, California facility
and incurred within 12 months of the sale, so long as the net proceeds received
by the Company from such sale equal or exceed the amount of such expenses;
(c) any gains resulting from the sale or other disposition of capital assets
(other than gains on sales related to the sale-leaseback of equipment or assets
sold in the ordinary course of business); (d) undistributed earnings of
non-Subsidiary investments; (e) gains arising from changes in accounting
principals; (f) gains arising from the write-up of assets (except in the normal
course of business related to accounting reconciliation); (g) any gains
resulting from the early retirement or extinguishment of Debt; (h) any earnings
of a Foreign Subsidiary of the Company to the extent that such Foreign
Subsidiary is not at the time permitted, whether by the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Foreign Subsidiary to convert such
earnings into United States currency or repatriate such earnings to the Company
or any other Domestic Subsidiary which is the parent corporation of such Foreign
Subsidiary; and (i) all items increasing Consolidated Net Income for such period
which did not or will not result in a cash settlement in such period or any
future period, including any gain from the sale of assets. Notwithstanding
anything to the contrary herein, if the Company or a Subsidiary divests itself
of a Subsidiary or a business unit (it being understood and agreed that the sale
of real property no longer used or useful in the ongoing operations shall not be
deemed to constitute the sale of a business unit) or acquires a Person that
becomes a Subsidiary or a group of assets constituting a business unit, in
either case during the relevant period of computation for Consolidated EBITDA,
then, solely for purpose of determining Consolidated EBITDA, such divestiture or
acquisition will be deemed to have been consummated on the first day of the
relevant period of computation; provided that Consolidated EBITDA shall include
the operating results of such a Person or business unit prior to the date of its
acquisition only if such operating results are based on audited financial
statements, pro forma financial reporting for acquisitions or divestitures in
accordance with the requirements of the SEC, or financial statements that are
otherwise reasonably satisfactory to the Required Holders. Unless provided
otherwise, Consolidated EBITDA shall be calculated at any time of determination
for the four consecutive fiscal quarters ended immediately prior to such time.”



--------------------------------------------------------------------------------

Northwest Pipe Company

October 15, 2010

Page 4

 

 

2. Limitation of Modifications. Each amendment and/or other modification set
forth in this letter agreement shall be limited precisely as written and shall
not be deemed to be (a) an amendment, consent or waiver of any other terms or
conditions of the Note Agreement or any other document related to the Note
Agreement or (b) a consent to any future amendment, consent or waiver. Except as
expressly set forth in this letter agreement, the Note Agreement and the
documents related to the Note Agreement shall continue in full force and effect.

3. Representations and Warranties. The Company hereby represents and warrants as
follows: (a) no Default or Event of Default has occurred and is continuing, or
would result from the transactions contemplated by this letter agreement;
(b) the Company’s execution, delivery and performance of the Note Agreement, as
modified by this letter agreement, have been duly authorized by all necessary
corporate and other action and do not and will not require any registration
with, consent or approval of, or notice to or action by, any Person (including
any governmental authority) in order to be effective and enforceable; (c) the
Note Agreement, as modified by this letter agreement, constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights or by general principles of
equity; and (d) each of the representations and warranties set forth in
paragraph 8 of the Note Agreement is true, correct and complete as of the date
hereof (except to the extent such representations and warranties expressly
relate to another date, in which case such representations and warranties are
true, correct and complete as of such other date).

4. Conditions to Effectiveness. This letter agreement shall become effective on
the date on which: (a) the Purchasers shall have received a fully executed and
delivered counterpart of this letter agreement executed by the Company; (b) the
Purchasers shall have received a fully executed and delivered copy of the eighth
amendment to Bank Credit Agreement in form and substance satisfactory to the
Purchasers, and each of the conditions precedent in such amendment shall have
been previously or concurrently satisfied; and (c) the Company shall have paid
Bingham McCutchen LLP in immediately available funds its accrued and unpaid
legal fees and expenses.

5. Release; Covenant Not to Sue.

(a) The Company hereby absolutely and unconditionally waives, releases, remises
and forever discharges the Purchasers, and any and all of their respective
participants, parent corporations, subsidiary corporations, affiliated
corporations, related funds, insurers, indemnitors, officers, directors,
shareholders, trustees, agents, employees, consultants, experts, advisors,
attorneys, and each of their respective successors and assigns (each a “Released
Party”), from any and all claims, suits, investigations, proceedings, demands,
obligations, liabilities, damages, losses, costs, expenses, or causes of action
of any kind, nature or description, whether based in law, equity, contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
common law, or under any state or federal law or otherwise, of any kind or
character, known or unknown, past or present, liquidated or unliquidated,
suspected or unsuspected, which the Company has had, now has, or might hereafter
have, or has made claim to have against any such Released Party with respect to
the Note Agreement, the Notes or any other Transaction Document that, in each
case, involve events, acts or omissions that have taken place on or before the
date hereof, or with respect to the lender-borrower relationship evidenced by
the Transaction Documents with respect to acts, omissions or events that have
taken place on or before the date hereof. It is the intention of the Company in
providing this release that the same shall be



--------------------------------------------------------------------------------

Northwest Pipe Company

October 15, 2010

Page 5

 

effective as a bar to each and every claim, demand and cause of action
specified, and in furtherance of this intention it waives and relinquishes all
rights and benefits under Section 1542 of the Civil Code of the State of
California (or any comparable provision of any other applicable law), which
provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

The Company acknowledges that it may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. The Company understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

(b) The Company, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by
such Person pursuant to the above release. The Company further agrees that it
shall not dispute the validity or enforceability of the Note Agreement, any of
the Notes or any of the other Transaction Documents or any of its obligations
thereunder. If the Company, or any of its successors, assigns or other legal
representations violates the foregoing covenant, such Person, for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Released Party may sustain as a result of such
violation, all reasonable attorneys’ fees and costs incurred by such Released
Party as a result of such violation.

6. Counterparts. This document may be executed in multiple counterparts, which
together shall constitute a single document.

7. Governing Law. This letter agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the
internal laws of the State of New York, excluding choice-of-law principles of
the law of such state that would require the application of the laws of a
jurisdiction other than such state.

[Remainder of the page intentionally left blank.]



--------------------------------------------------------------------------------

 

If you are in agreement with the foregoing, please sign the enclosed counterpart
of this letter in the space indicated below and return it to the Purchasers at
the above address whereupon, subject to the conditions expressed herein, it
shall become a binding agreement between the Company, on the one hand, and the
Purchasers, on the other hand.

 

Sincerely, PURCHASERS PRUDENTIAL INVESTMENT MANAGEMENT, INC. By:  

 

Title:   Vice President

THE PRUDENTIAL INSURANCE COMPANY OF

AMERICA

By:  

 

Title:   Vice President

PRUDENTIAL RETIREMENT INSURANCE AND

ANNUITY COMPANY

By:  

PRUDENTIAL INVESTMENT MANAGEMENT,

    INC., AS INVESTMENT MANAGER

By:  

 

Title:   Vice President



--------------------------------------------------------------------------------

 

Accepted and agreed to as of the date first appearing above:

 

NORTHWEST PIPE COMPANY, an Oregon corporation By:  

 

Name:   Richard A. Roman Title:   Chief Executive Officer